Name: 82/116/EEC: Commission Decision of 1 February 1982 authorizing extension of the period for informing the issuing agency of the results of an invitation to tender in Mexico in the milk and milk products sector
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1982-02-19

 Avis juridique important|31982D011682/116/EEC: Commission Decision of 1 February 1982 authorizing extension of the period for informing the issuing agency of the results of an invitation to tender in Mexico in the milk and milk products sector Official Journal L 047 , 19/02/1982 P. 0040 - 0040*****COMMISSION DECISION of 1 February 1982 authorizing extension of the period for informing the issuing agency of the results of an invitation to tender in Mexico in the milk and milk products sector (82/116/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by the Act of Accession of Greece, and in particular Articles 13 (3) and 17 (4) thereof, Having regard to Commission Regulation (EEC) No 2729/81 of 14 September 1981 laying down special rules implementing the system of import and export licences and the advance fixing of refunds in respect of milk and milk products (2), as amended by Regulation (EEC) No 45/82 (3) , and in particular Article 15 (3) thereof, Whereas Article 15 (3) of Regulation (EEC) No 2729/81 makes provision for extending the 40 days period after the time limit for submission of tenders, within which an applicant for a licence must inform the issuing agency of the results of an invitation to tender issued by a public authority in a non-member country; whereas a Member State has submitted an application, within the prescribed conditions, for extension of such period where the party concerned is unable to know the results of a special invitation to tender in Mexico before expiry of the prescribed period, for reasons which are beyond his control; whereas the information given by the Member State in question shows that it would be desirable to extend the period laid down by 40 days; Whereas it seems proper in the existing market situation to take a measure to facilitate possible supply of the quantities of skimmed-milk powder concerned by the Community; whereas the period for informing the issuing agency of the results of the invitation to tender should accordingly be extended; whereas in this case provision should also be made that the security be forfeit if the applicant for a licence does not inform the issuing agency of the results of the invitation to tender before expiry of the period thus extended, HAS ADOPTED THIS DECISION: Article 1 For the invitation to tender for 40 000 tonnes of skimmed-milk powder, issued by the CompanÃ ­a Nacional de Subsistencias populares (CONASUPO) in Mexico, where the time limit for submission of tenders is 14 December 1981, the period of 40 days referred to in Article 15 (3) of Regulation (EEC) No 2729/81 is hereby extended by 40 days as from the day following expiry of the period initially laid down. If the party concerned does not inform the issuing agency of the results of the invitation to tender before the expiry of the period thus extended, the security shall be forfeit. Article 2 This Decision is addressed to the Member States. Done at Brussels, 1 February 1981. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 272, 26. 9. 1981, p. 19. (3) OJ No L 5, 9. 1. 1982, p. 5.